Title: To George Washington from Major General William Heath, 10 July 1777
From: Heath, William
To: Washington, George



Dear General
Boston July 10, 1777

I have recd the Honor of yours of the 27th Ulto. I now do myself the Honor to inclose your Excellency the best State of the Regiments which have been raising in Massachusetts Bay that I can obtain: it is not accurate, both the number Inlisted and those that have marched are something more than is exhibited in the Returns, in particular in Colonel Brewers & Voses Regiments, parts of both those Regiments Rendezvoused and marched from the Western parts of the State, and I never could obtain a complete Return of them, Colo. Lee has Inlisted seventyfour Men including NonCommissioned Officers, and Colo. Jackson 130. Henleys is as yet in its Embryo.
The State of the Stores are nearly the same as in the June Return, except the Flour which was then 2842. Barrels and is now increased to 5020. Barrels.
We have a report this Day, and it is said it may be depended upon that some of our Cruisers fitted out of France have taken two packets going from England to Amsterdam having on Board Specie and Jewels to the amount of £60,000. Sterling. I have the Honor to be with great respect Your Excellency’s Most Hble Servt

W. Heath



P.S. Since writing the above I have been favoured with the inclosed Cop[y] of a Letter from Bourdeaux.


W.H.
